      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 1 of 368




CWASHAR0002312
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 2 of 368




CWASHAR0002313
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 3 of 368




CWASHAR0002314
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 4 of 368




CWASHAR0002315
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 5 of 368




CWASHAR0002316
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 6 of 368




CWASHAR0002317
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 7 of 368




CWASHAR0002318
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 8 of 368




CWASHAR0002319
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 9 of 368




CWASHAR0002320
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 10 of 368




CWASHAR0002321
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 11 of 368




CWASHAR0002322
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 12 of 368




CWASHAR0002323
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 13 of 368




CWASHAR0002324
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 14 of 368




CWASHAR0002325
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 15 of 368




CWASHAR0002326
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 16 of 368




CWASHAR0002327
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 17 of 368




CWASHAR0000054
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 18 of 368




CWASHAR0000055
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 19 of 368




CWASHAR0000056
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 20 of 368




CWASHAR0000057
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 21 of 368




CWASHAR0000058
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 22 of 368




CWASHAR0000059
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 23 of 368




CWASHAR0000060
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 24 of 368




CWASHAR0000061
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 25 of 368




CWASHAR0000062
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 26 of 368




CWASHAR0000063
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 27 of 368




CWASHAR0000064
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 28 of 368




CWASHAR0000065
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 29 of 368




CWASHAR0000066
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 30 of 368




CWASHAR0000067
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 31 of 368




CWASHAR0000068
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 32 of 368




CWASHAR0000069
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 33 of 368




CWASHAR0000070
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 34 of 368




CWASHAR0000071
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 35 of 368




CWASHAR0000072
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 36 of 368




CWASHAR0000073
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 37 of 368




CWASHAR0000074
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 38 of 368




CWASHAR0000075
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 39 of 368




CWASHAR0000076
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 40 of 368




CWASHAR0000077
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 41 of 368




CWASHAR0000078
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 42 of 368




CWASHAR0000079
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 43 of 368




CWASHAR0000080
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 44 of 368




CWASHAR0000081
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 45 of 368




CWASHAR0000082
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 46 of 368




CWASHAR0000083
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 47 of 368




CWASHAR0000084
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 48 of 368




CWASHAR0000085
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 49 of 368




CWASHAR0000086
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 50 of 368




CWASHAR0000087
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 51 of 368




CWASHAR0000088
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 52 of 368




CWASHAR0000089
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 53 of 368




CWASHAR0000090
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 54 of 368




CWASHAR0000091
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 55 of 368




CWASHAR0000092
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 56 of 368




CWASHAR0000093
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 57 of 368




CWASHAR0000094
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 58 of 368




CWASHAR0000095
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 59 of 368




CWASHAR0000096
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 60 of 368




CWASHAR0000097
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 61 of 368




CWASHAR0000098
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 62 of 368




CWASHAR0000099
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 63 of 368




CWASHAR0000100
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 64 of 368




CWASHAR0000101
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 65 of 368




CWASHAR0000102
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 66 of 368




CWASHAR0000103
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 67 of 368




CWASHAR0000104
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 68 of 368




CWASHAR0000105
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 69 of 368




CWASHAR0000106
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 70 of 368




CWASHAR0000107
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 71 of 368




CWASHAR0000108
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 72 of 368




CWASHAR0000109
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 73 of 368




CWASHAR0000110
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 74 of 368




CWASHAR0000111
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 75 of 368




CWASHAR0000112
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 76 of 368




CWASHAR0000113
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 77 of 368




CWASHAR0000114
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 78 of 368




CWASHAR0000115
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 79 of 368




CWASHAR0000116
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 80 of 368




CWASHAR0000117
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 81 of 368




CWASHAR0000118
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 82 of 368




CWASHAR0000119
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 83 of 368




CWASHAR0000120
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 84 of 368




CWASHAR0000121
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 85 of 368




CWASHAR0000122
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 86 of 368




CWASHAR0000123
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 87 of 368




CWASHAR0000124
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 88 of 368




CWASHAR0000125
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 89 of 368




CWASHAR0000126
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 90 of 368




CWASHAR0000127
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 91 of 368




CWASHAR0000128
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 92 of 368




CWASHAR0000129
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 93 of 368




CWASHAR0000130
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 94 of 368




CWASHAR0000131
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 95 of 368




CWASHAR0000132
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 96 of 368




CWASHAR0000133
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 97 of 368




CWASHAR0000134
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 98 of 368




CWASHAR0000135
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 99 of 368




CWASHAR0000136
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 100 of 368




CWASHAR0000137
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 101 of 368




CWASHAR0000138
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 102 of 368




CWASHAR0000139
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 103 of 368




CWASHAR0000140
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 104 of 368




CWASHAR0000141
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 105 of 368




CWASHAR0000142
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 106 of 368




CWASHAR0000143
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 107 of 368




CWASHAR0000144
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 108 of 368




CWASHAR0000145
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 109 of 368




CWASHAR0000146
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 110 of 368




CWASHAR0000147
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 111 of 368




CWASHAR0000148
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 112 of 368




CWASHAR0000149
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 113 of 368




CWASHAR0000150
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 114 of 368




CWASHAR0000151
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 115 of 368




CWASHAR0000152
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 116 of 368




CWASHAR0000153
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 117 of 368




CWASHAR0000154
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 118 of 368




CWASHAR0000155
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 119 of 368




CWASHAR0000156
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 120 of 368




CWASHAR0000157
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 121 of 368




CWASHAR0000158
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 122 of 368




CWASHAR0000159
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 123 of 368




CWASHAR0000160
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 124 of 368




CWASHAR0000161
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 125 of 368




CWASHAR0000162
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 126 of 368




CWASHAR0000163
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 127 of 368




CWASHAR0000164
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 128 of 368




CWASHAR0000165
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 129 of 368




CWASHAR0000166
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 130 of 368




CWASHAR0000167
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 131 of 368




CWASHAR0000168
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 132 of 368




CWASHAR0000169
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 133 of 368




CWASHAR0000170
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 134 of 368




CWASHAR0000171
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 135 of 368




CWASHAR0000172
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 136 of 368




CWASHAR0000173
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 137 of 368




CWASHAR0000174
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 138 of 368




CWASHAR0000175
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 139 of 368




CWASHAR0000176
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 140 of 368




CWASHAR0000177
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 141 of 368




CWASHAR0000178
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 142 of 368




CWASHAR0000179
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 143 of 368




CWASHAR0000180
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 144 of 368




CWASHAR0000181
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 145 of 368




CWASHAR0000182
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 146 of 368




CWASHAR0000183
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 147 of 368




CWASHAR0000184
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 148 of 368




CWASHAR0000185
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 149 of 368




CWASHAR0000186
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 150 of 368




CWASHAR0000187
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 151 of 368




CWASHAR0000188
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 152 of 368




CWASHAR0000189
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 153 of 368




CWASHAR0000190
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 154 of 368




CWASHAR0000191
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 155 of 368




CWASHAR0000192
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 156 of 368




CWASHAR0000193
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 157 of 368




CWASHAR0000194
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 158 of 368




CWASHAR0000195
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 159 of 368




CWASHAR0000196
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 160 of 368




CWASHAR0000197
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 161 of 368




CWASHAR0000198
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 162 of 368




CWASHAR0000199
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 163 of 368




CWASHAR0000200
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 164 of 368




CWASHAR0000201
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 165 of 368




CWASHAR0000202
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 166 of 368




CWASHAR0000203
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 167 of 368




CWASHAR0000204
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 168 of 368




CWASHAR0000205
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 169 of 368




CWASHAR0000206
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 170 of 368




CWASHAR0000207
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 171 of 368




CWASHAR0000208
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 172 of 368




CWASHAR0000209
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 173 of 368




CWASHAR0000210
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 174 of 368




CWASHAR0000211
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 175 of 368




CWASHAR0000212
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 176 of 368




CWASHAR0000213
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 177 of 368




CWASHAR0000214
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 178 of 368




CWASHAR0000215
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 179 of 368




CWASHAR0000216
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 180 of 368




CWASHAR0000217
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 181 of 368




CWASHAR0000218
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 182 of 368




CWASHAR0000219
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 183 of 368




CWASHAR0000220
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 184 of 368




CWASHAR0000221
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 185 of 368




CWASHAR0000222
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 186 of 368




CWASHAR0000223
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 187 of 368




CWASHAR0000224
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 188 of 368




CWASHAR0000225
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 189 of 368




CWASHAR0000226
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 190 of 368




CWASHAR0000227
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 191 of 368




CWASHAR0000228
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 192 of 368




CWASHAR0000229
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 193 of 368




CWASHAR0000230
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 194 of 368




CWASHAR0000231
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 195 of 368




CWASHAR0000232
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 196 of 368




CWASHAR0000233
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 197 of 368




CWASHAR0000234
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 198 of 368




CWASHAR0000235
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 199 of 368




CWASHAR0000236
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 200 of 368




CWASHAR0000237
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 201 of 368




CWASHAR0000238
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 202 of 368




CWASHAR0000239
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 203 of 368




CWASHAR0000240
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 204 of 368




CWASHAR0000241
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 205 of 368




CWASHAR0000242
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 206 of 368




CWASHAR0000243
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 207 of 368




CWASHAR0000244
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 208 of 368




CWASHAR0000245
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 209 of 368




CWASHAR0000246
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 210 of 368




CWASHAR0000247
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 211 of 368




CWASHAR0000248
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 212 of 368




CWASHAR0000249
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 213 of 368




CWASHAR0000250
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 214 of 368




CWASHAR0000251
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 215 of 368




CWASHAR0000252
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 216 of 368




CWASHAR0000253
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 217 of 368




CWASHAR0000254
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 218 of 368




CWASHAR0000255
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 219 of 368




CWASHAR0000256
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 220 of 368




CWASHAR0000257
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 221 of 368




CWASHAR0000258
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 222 of 368




CWASHAR0000259
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 223 of 368




CWASHAR0000260
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 224 of 368




CWASHAR0000261
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 225 of 368




CWASHAR0000262
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 226 of 368




CWASHAR0000263
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 227 of 368




CWASHAR0000264
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 228 of 368




CWASHAR0000265
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 229 of 368




CWASHAR0000266
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 230 of 368




CWASHAR0000267
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 231 of 368




CWASHAR0000268
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 232 of 368




CWASHAR0000269
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 233 of 368




CWASHAR0000270
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 234 of 368




CWASHAR0000271
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 235 of 368




CWASHAR0000272
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 236 of 368




CWASHAR0000273
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 237 of 368




CWASHAR0000274
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 238 of 368




CWASHAR0000275
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 239 of 368




CWASHAR0000276
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 240 of 368




CWASHAR0000277
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 241 of 368




CWASHAR0000278
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 242 of 368




CWASHAR0000279
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 243 of 368




CWASHAR0000280
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 244 of 368




CWASHAR0000281
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 245 of 368




CWASHAR0000282
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 246 of 368




CWASHAR0000283
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 247 of 368




CWASHAR0000284
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 248 of 368




CWASHAR0000285
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 249 of 368




CWASHAR0000286
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 250 of 368




CWASHAR0000287
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 251 of 368




CWASHAR0000288
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 252 of 368




CWASHAR0000289
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 253 of 368




CWASHAR0000290
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 254 of 368




CWASHAR0000291
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 255 of 368




CWASHAR0000292
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 256 of 368




CWASHAR0000293
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 257 of 368




CWASHAR0000294
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 258 of 368




CWASHAR0000295
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 259 of 368




CWASHAR0000296
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 260 of 368




CWASHAR0000297
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 261 of 368




CWASHAR0000298
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 262 of 368




CWASHAR0000299
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 263 of 368




CWASHAR0000300
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 264 of 368




CWASHAR0000301
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 265 of 368




CWASHAR0000302
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 266 of 368




CWASHAR0000303
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 267 of 368




CWASHAR0000304
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 268 of 368




CWASHAR0000305
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 269 of 368




CWASHAR0000306
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 270 of 368




CWASHAR0000307
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 271 of 368




CWASHAR0000308
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 272 of 368




CWASHAR0000309
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 273 of 368




CWASHAR0000310
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 274 of 368




CWASHAR0000311
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 275 of 368




CWASHAR0000312
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 276 of 368




CWASHAR0000313
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 277 of 368




CWASHAR0000314
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 278 of 368




CWASHAR0000315
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 279 of 368




CWASHAR0000316
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 280 of 368




CWASHAR0000317
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 281 of 368




CWASHAR0000318
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 282 of 368




CWASHAR0000319
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 283 of 368




CWASHAR0000320
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 284 of 368




CWASHAR0000321
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 285 of 368




CWASHAR0000322
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 286 of 368




CWASHAR0000323
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 287 of 368




CWASHAR0000324
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 288 of 368




CWASHAR0000325
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 289 of 368




CWASHAR0000326
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 290 of 368




CWASHAR0000327
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 291 of 368




CWASHAR0000328
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 292 of 368




CWASHAR0000329
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 293 of 368




CWASHAR0000330
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 294 of 368




CWASHAR0000331
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 295 of 368




CWASHAR0000332
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 296 of 368




CWASHAR0000333
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 297 of 368




CWASHAR0000334
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 298 of 368




CWASHAR0000335
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 299 of 368




CWASHAR0000336
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 300 of 368




CWASHAR0000337
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 301 of 368




CWASHAR0000338
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 302 of 368




CWASHAR0000339
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 303 of 368




CWASHAR0000340
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 304 of 368




CWASHAR0000341
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 305 of 368




CWASHAR0000342
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 306 of 368




CWASHAR0000343
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 307 of 368




CWASHAR0000344
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 308 of 368




CWASHAR0000345
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 309 of 368




CWASHAR0000346
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 310 of 368




CWASHAR0000347
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 311 of 368




CWASHAR0000348
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 312 of 368




CWASHAR0000349
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 313 of 368




CWASHAR0000350
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 314 of 368




CWASHAR0000351
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 315 of 368




CWASHAR0000352
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 316 of 368




CWASHAR0000353
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 317 of 368




CWASHAR0000354
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 318 of 368




CWASHAR0000355
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 319 of 368




CWASHAR0000356
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 320 of 368




CWASHAR0000357
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 321 of 368




CWASHAR0000358
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 322 of 368




CWASHAR0000359
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 323 of 368




CWASHAR0000360
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 324 of 368




CWASHAR0000361
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 325 of 368




CWASHAR0000362
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 326 of 368




CWASHAR0000363
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 327 of 368




CWASHAR0000364
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 328 of 368




CWASHAR0000365
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 329 of 368




CWASHAR0000366
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 330 of 368




CWASHAR0000367
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 331 of 368




CWASHAR0000368
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 332 of 368




CWASHAR0000369
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 333 of 368




CWASHAR0000370
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 334 of 368




CWASHAR0000371
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 335 of 368




CWASHAR0000372
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 336 of 368




CWASHAR0000373
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 337 of 368




CWASHAR0000374
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 338 of 368




CWASHAR0000375
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 339 of 368




CWASHAR0000376
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 340 of 368




CWASHAR0000377
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 341 of 368




CWASHAR0000378
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 342 of 368




CWASHAR0000379
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 343 of 368




CWASHAR0000380
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 344 of 368




CWASHAR0000381
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 345 of 368




CWASHAR0000382
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 346 of 368




CWASHAR0000383
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 347 of 368




CWASHAR0000384
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 348 of 368




CWASHAR0000385
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 349 of 368




CWASHAR0000386
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 350 of 368




CWASHAR0000387
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 351 of 368




CWASHAR0000388
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 352 of 368




CWASHAR0000389
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 353 of 368




CWASHAR0000390
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 354 of 368




CWASHAR0000391
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 355 of 368




CWASHAR0000392
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 356 of 368




CWASHAR0000393
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 357 of 368




CWASHAR0000394
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 358 of 368




CWASHAR0000395
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 359 of 368




CWASHAR0000396
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 360 of 368




CWASHAR0000397
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 361 of 368




CWASHAR0000398
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 362 of 368




CWASHAR0000399
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 363 of 368




CWASHAR0000400
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 364 of 368




CWASHAR0000401
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 365 of 368




CWASHAR0000402
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 366 of 368




CWASHAR0000403
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 367 of 368




CWASHAR0000404
      Case 2:18-cv-01115-RSL Document 179-13 Filed 04/16/19 Page 368 of 368




CWASHAR0000405
